Exhibit 10.2.3

              Amendment No. 67 (CA)   April 1, 2008
SOW:
  o Yes        
 
  þ No        

(NEU STAR LOGO) [w64771w6477103.gif]
AMENDMENT NO. 67
FOR
NOTICES AND PROJECT EXECUTIVE UPDATE
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING
ADMINISTRATION CENTER / SERVICE MANAGEMENT
SYSTEM
Page 1
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



              Amendment No. 67 (CA)   April 1, 2008
SOW:
  o Yes        
 
  þ No        

AMENDMENT NO. 67
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING
ADMINISTRATION CENTER / SERVICE MANAGEMENT SYSTEM
Notices and Project Executive Update
1. PARTIES
This Amendment No. 67 (this “Amendment”) is entered into pursuant to Article 30
of, and upon execution shall be a part of, the Contractor Services Agreement for
Number Portability Administration Center/Service Management System (the “Master
Agreement”) by and between NeuStar, Inc., a Delaware corporation (“Contractor”)
and the Canadian LNP Consortium Inc., a corporation incorporated under the laws
of Canada (the “Customer”).
2. EFFECTIVENESS
This Amendment shall be effective as of the 1st day of April, 2008 (the
“Amendment Effective Date”) only upon execution of this Amendment by Contractor
and Customer. The number in the upper left-hand corner refers to this Amendment.
Undefined capitalized terms used herein shall have the meanings ascribed by the
Master Agreement.
3. UPDATES
     3.1 Notices
Section 27.6 of the Master Agreement is hereby modified to reflect the following
recipients for notices purposes:

     
If to Customer:
  To the Customer Project Executive at the address set forth in Exhibit I
 
   
with a copy to:
  Jacques R. Sarrazin, President
 
  Canadian LNP Consortium Inc.
 
  6 Eagle Chase Court
 
  Nepean, Ontario
 
  K2J 3N5
 
  Tel: (613) 823-0144
 
  Fax: (613) 823-1169
 
  Email: jr.sarrazin@rogers.com

Page 2
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



              Amendment No. 67 (CA)   April 1, 2008
SOW:
  o Yes        
 
  þ No        

     
with a copy to:
  J. Scott Fletcher
 
  Gowling Lafleur Henderson LLP
 
  Barristers and Solicitors
 
  2600 — 160 Elgin Street
 
  Ottawa, Ontario
 
  K1P 1C3
 
  Tel: (613) 786-0167
 
  Fax: (613) 563-9869
 
  Email: scott.fletcher@gowlings.com
 
   
If to Contractor:
  To the Contractor Project Executive at the address set forth in Exhibit I
 
   
with a copy to:
  NeuStar Inc.
 
  Attn: Michael O’Connor, VP, Customer Relations
 
  46000 Center Oak Plaza
 
  Sterling, Virgina USA 20166
 
  Tel: (571) 434-5540
 
  Fax: (631) 376-0849
 
   
with a copy to:
  NeuStar Inc.
 
  Attn: General Counsel
 
  46000 Center Oak Plaza
 
  Sterling, Virginia USA 20166
 
  Fax: (571) 434-5735

     3.2 Exhibit I
Exhibit I is hereby deleted and replaced in its entirety with the copy attached
hereto as Attachment 1.
4. APPLICABLE DOCUMENTS
The following internal documents are applicable to the Additional Services
contemplated under this Amendment:

     
N/A
  Functional Requirements Specifications
N/A
  Requirements Traceability Matrix
N/A
  External Design
N/A
  System Design
N/A
  Detailed Design
N/A
  Integration Test Plan
N/A
  System Test Plan
N/A
  Software Quality Assurance Program Report
N/A
  User Documentation

Page 3
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



              Amendment No. 67 (CA)   April 1, 2008
SOW:
  o Yes        
 
  þ No        

     
N/A
  Software Configuration Management Plan
N/A
  Standards and Metrics

5. IMPACTS ON MASTER AGREEMENT
The following portions of the Master Agreement are impacted by this Amendment:

     
þ
  Master Agreement
None
  Exhibit B Functional Requirements Specification
None
  Exhibit C Interoperable Interface Specification
None
  Exhibit E Pricing Schedules
None
  Exhibit F Project Plan and Test Schedule
None
  Exhibit G Service Level Requirements
None
  Exhibit H Reporting and Monitoring Requirements
þ
  Exhibit I Key Personnel
None
  Exhibit J User Agreement Form
None
  Exhibit K External Design
None
  Exhibit L Infrastructure/Hardware
None
  Exhibit M Software Escrow Agreement
None
  Exhibit O Statement of Work Cost Principles

6. MISCELLANEOUS
     6.1 Counterparts
This Amendment may be executed in two or more counterparts and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
     6.2 Continuation of Master Agreement and User Agreement
Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the date hereof, any
reference in either the Master Agreement to itself and any Article, Section or
subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
date hereof, shall be deemed to be a reference to such agreement, Article,
Section, subsection or Exhibit as modified and amended by this Amendment. From
and after the Amendment Effective Date, this Amendment shall be a part of the
Master Agreement and, as such, shall be subject to the terms and conditions
therein.
Page 4
CONFIDENTIAL



--------------------------------------------------------------------------------



 



              Amendment No. 67 (CA)   April 1, 2008
SOW:
  o Yes        
 
  þ No        

     6.3 Entire Agreement
This Amendment sets forth the entire understanding between the Parties with
regard to the subject matter hereof and supersedes any prior or contemporaneous
agreement, discussions, negotiations or representations between the Parties,
whether written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]
Page 5
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



              Amendment No. 67 (CA)   April 1, 2008
SOW:
  o Yes        
 
  þ No        

IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
No. 67:

          CONTRACTOR: NeuStar, Inc.
      Signature:   /s/ Michael O’ Connor         Name: Michael O’ Connor       
Title:   VP — Customer Relations        Date:   29 April 2008       

          CUSTOMER: Canadian LNP Consortium Inc.
      Signature:   /s/ J.R. Sarrazin         Name:   J.R. Sarrazin        
Title:   President        Date:  April 28/2008     

Page 6
CONFIDENTIAL



--------------------------------------------------------------------------------



 



              Amendment No. 67 (CA)   April 1, 2008
SOW:
  o Yes        
 
  þ No        

         

ATTACHMENT 1
TO
AMENDMENT NO. 67
Update to Exhibit I

Page 7
CONFIDENTIAL



--------------------------------------------------------------------------------



 



              Amendment No. 67 (CA)   April 1, 2008
SOW:
  o Yes        
 
  þ No        

EXHIBIT I
KEY PERSONNEL
1. INTRODUCTION. This Exhibit I sets forth the Project Executives and Project
Managers, as required under Section 11 of the Contractor Services Agreement for
NPAC/SMS.
2. PROJECT EXECUTIVES. The following are identified as the Project Executives:
•    NeuStar Inc.
Contractor’s Project Executive
Name: David Garner
Phone: (480) 855-0182
Fax: (480) 855-0182
e-mail: David.Garner@neustar.biz
•    Canadian LNP Consortium Inc.
Customer’s Project Executive
Name: Marian Hearn
Phone: (613) 256-2600
Fax: (800) 406-9250
e-mail: hearn@clnpc.ca
3. PROJECT MANAGERS: As the initial implementation of the Canadian NPAC/SMS has
been completed, Project Managers are no longer identified in this Exhibit I, but
may be set forth by the parties in a Statement of Work or elsewhere, in
accordance with Section 11.2 of the Contractor Services Agreement.
THE ABOVE PROJECT EXECUTIVES ARE SUBJECT TO CHANGE FROM TIME TO TIME AS SET
FORTH IN SECTION 11.1 OF THE CANADIAN CONTRACTOR SERVICES AGREEMENT FOR
NPAC/SMS. THE PROJECT EXECUTIVES AT THE TIME OF EXECUTION OF A CANADIAN NPAC/SMS
USER AGREEMENT SHALL BE AS IDENTIFIED IN ATTACHMENT D OF THAT CANADIAN NPAC/SMS
USER AGREEMENT.

Page 8
CONFIDENTIAL